Citation Nr: 1230962	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  10-23 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with irritable bowel syndrome (IBS).

2.  Entitlement to increases in the ratings for right knee degenerative joint disease (DJD), currently assigned "staged" ratings of 0 percent prior to September 22, 2011, and 10 percent from that date.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1984 to September 2008.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Waco, Texas VARO, which in pertinent part granted service connection for GERD rated 10 percent, and right knee DJD rated 0 percent, each effective since separation.  The matters were previously before the Board in June 2011, at which time they were remanded for additional development.  An interim [April 2012] rating decision granted a 10 percent rating for right knee DJD effective September 22, 2011.

The Veteran had filed claims of service connection for both GERD and for irritable bowel syndrome (IBS).  In the February 2009 rating decision on appeal, the RO addressed these as "service connection for GERD (also claimed as IBS)".  The April 2012 rating decision also granted service connection for IBS, and assigned a single 10 percent rating for "GERD with IBS".  


FINDINGS OF FACT

1.  It is reasonably shown that throughout, since his separation from service, the Veteran's GERD with IBS has been manifested by a symptom combination approximating a disability with more or less constant abdominal distress, consisting of loose stools with cramping two to five times per day, four to five times per week, with daily nausea, vomiting four to six times per month, daily reflux and pyrosis and substernal pain, and a need for daily medication for GERD and a controlled diet for IBS; at no time is the GERD with IBS shown to have been manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.

2.  It is reasonably shown that throughout the appeal period the Veteran's right knee DJD has been manifested by X-ray confirmed arthritis of a joint with limitation of motion/painful motion, but with limitation less than required for a 10 percent rating under the Codes based on limitation of flexion or extension of the joint; recurrent subluxation or lateral instability of the knee, and/or additional limitations due to pain, weakened movement, excessive fatigability with use, or incoordination are not shown.


CONCLUSIONS OF LAW

1.  A 30 percent (but no higher) rating is warranted for the Veteran's GERD with IBS.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.20, 4.21, 4.114, Diagnostic Code (Code) 7319, 7346 (2011).

2.  A 10 percent rating is warranted for the Veteran's right knee DJD throughout since separation; a rating in excess of 10 percent is not warranted for any period of time.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.20, 4.40, 4.45, 4.59. 4.71a, Codes 5003, 5257, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An April 2010 statement of the case (SOC) provided notice on the "downstream" issues of entitlement to increased initial ratings, and an April 2012 supplemental SOC readjudicated the matters after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in November 2008, December 2009, and September 2011; those examinations are reported in greater detail below, and are adequate for rating purposes, as the reports of the examinations contain the information necessary for consideration of the applicable criteria.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, and in Virtual VA (the VA electronic database), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   

GERD with IBS

The RO has granted the Veteran service connection for both GERD and IBS.  His service treatment records reveal that during service he developed both disabilities, each of which required treatment including prescribed medications.  

The rating schedule does not provide a specific code for GERD; the rating assigned is by analogy to the criteria for rating hiatal hernia.  38 C.F.R. § 4.20.  On review of those criteria, the Board finds the analogy appropriate, as the symptoms of GERD most approximately resemble the symptoms and impairment in the criteria for rating hiatal hernia (under Code 7346).  

Under Code 7346, a 60 percent rating is warranted when there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. A 30 percent rating is warranted when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  With two or more of the symptoms for the 30 percent evaluation of lesser severity, a 10 percent rating is warranted.  38 C.F.R. § 4.114.

Under Code 7319 (irritable colon syndrome), a 30 percent rating is warranted for severe disability manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  A 10 percent rating is warranted for moderate disability manifested by frequent episodes of bowel disturbance with abdominal distress.  A noncompensable rating is warranted for mild disability manifested by disturbances of bowel function with occasional episodes of abdominal distress.
Under 38 C.F.R. § 4.114 (the Schedule of Ratings for the Digestive System), ratings under Codes 7319 and 7346 will not be combined with each other; a single evaluation will be assigned under the Code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

On November 2008 VA general medical examination, the examiner noted that the Veteran had IBS diagnosed while on active duty; he reported that his weight had remained stable.  He reported having nausea and emesis about 3 to 4 times per month with loose-formed to watery stools 4 to 5 times per day, 4 to 5 days of the week, with formed normal stools otherwise.  He had no history of a fistula.  He reported that the IBS had no effect on his occupation or his activities of daily living.  The examiner also noted that the Veteran developed heartburn with no dysphagia while on active duty.  The Veteran reported having pyrosis daily with substernal pain but noted that the symptoms had significantly eased with the use of medication.  He reported no hematemesis or melena but reported still having reflux daily with pyrosis but no regurgitation.  He reported having nausea without emesis about twice per month.  He reported that the GERD had no effect on his occupation or his activities of daily living.  He took Omeprazole daily for GERD with some relief and no side effects.

On physical examination, the abdomen was soft and flat; there were active bowel sounds without masses or organomegaly.  There was a little tenderness in the left lower quadrant of the abdomen.  The diagnoses included IBS and GERD.

Based on these findings, the February 2009 rating decision on appeal granted service connection for GERD "also claimed as IBS", rated 10 percent effective the day following separation from service.

In a July 2009 notice of disagreement, the Veteran stated that he experienced nausea with emesis at least once per month, and experienced regurgitation into only the oral cavity far more often, twice or more per month.  He noted that he also claimed IBS as a disability distinctive from GERD.

On December 2009 VA esophagus and hiatal hernia examination, the Veteran reported having difficulty swallowing solid food; he stated that he had to chew solid food very well in order to swallow it without difficulty, and the problem occurred daily.  He reported having pyrosis and retrosternal burning pain occurring daily after meals.  He denied hematemesis or melena.  He reported having regurgitation of fluid material daily after meals.  He reported vomiting four to six times per month and having nausea almost daily, with no precipitating factors.  He took 20 milligrams of Prilosec daily with very little relief.  He denied any hospitalizations or surgery for this disability; he denied any history of esophageal trauma or neoplasm.  He reported no effects on his occupational function and activities of daily living due to GERD.

On physical examination, the Veteran's general state of health was good and he had had no significant weight loss or gain.  There were no signs of anemia.  The diagnosis was GERD with moderate symptoms, and no objective evidence of obstruction or spasm was found.

On December 2009 VA intestines examination, the Veteran reported a voluntary weight loss of 5 pounds for better health but no involuntary weight loss.  He reported vomiting 4 to 6 times per month and nausea occurring daily; the examiner noted a diagnosis of GERD.  The Veteran denied constipation but reported having watery stools and sometimes semi-solid stools occurring 4 to 6 times in a day, occurring almost daily.  He denied any fistula.  He was not receiving any treatment for IBS.  He reported having abdominal cramps of 5 out of 10 in intensity occurring during bowel movements and lasting until the bowel movements were completed; he described cramps in the lower abdominal area.  He denied any attacks of ulcerative colitis.  He reported losing 2 days of work due to IBS and stated that he was able to manage his activities of daily living.  He denied any history of trauma, hospitalizations or surgery due to IBS, or neoplasm.

On physical examination, no evidence of malnutrition was found.  Mild tenderness was felt over the lower abdominal area with no guarding.  There was no evidence of fistula, ostomy, abdominal mass, anemia, or weight gain or loss.  The examiner noted a normal colonoscopy in June 2006, a June 2006 X-ray of the abdomen showing large stool in the intestine and no other findings, a normal CT scan of the abdomen in 2006, and a normal colonoscopy with biopsy of the large intestine performed in service.  The diagnosis was IBS. 

In a June 2010 statement, the Veteran stated that his IBS caused him to have to evacuate his bowels 4 to 6 times per day with diarrhea being prominent; he reported having the sudden urge to evacuate his bowels, for which he had to excuse himself from meetings, training sessions, or conversations while at work to find the nearest restroom.  He stated that he would have to pull over while driving to find the nearest restroom.  He reported very uncomfortable feelings of bloating and gaseous sensations in the intestines, which also interrupted his sleep as they occurred at any time.  He stated that his IBS caused him the most difficulty, and he also would become depressed that no treatment eased the symptoms.  Regarding GERD, he stated that he frequently had chest pain and heartburn; a "sour acidic burning" in the back of his mouth and throat that caused him difficulty swallowing; and regurgitation while sleeping that often woke him up at night and caused difficulty falling back asleep due to a painful burning in his throat, chest, and mouth.  He stated that he took sleep aids that were ineffective when regurgitation or emesis occurred.  He stated that he had nausea at least once a month, with 3 to 4 episodes being the norm, and he experienced regurgitation into the oral cavity twice or more per month, often at night.

In the June 2011 remand, the Board noted that the Veteran's August 2008 claim application sought service connection for both GERD and IBS, whereas the February 2009 rating decision on appeal addressed and granted service connection for GERD only, adding that the disability was "also claimed as irritable bowel syndrome".  The Board noted that the claim regarding IBS remained pending and remanded the matter for development and adjudication.  

On September 2011 VA examination, the diagnoses included GERD and IBS.  Regarding GERD, the Veteran initially reported heartburn and indigestion in service, with worsening symptoms since then.  At the time of examination, he was taking 20 milligrams of Omeprazole daily, with fair response and no side effects.  Regarding GERD, the Veteran reported mainly having diarrhea with alternating constipation, with 4 to 6 loose stools per day; he reported keeping extra pants in his office and/or his car in case he soiled himself from frequent visits to the restroom.  He reported having abdominal bloating with mostly diarrhea and an episode of constipation once a week; he reported having bloating, flatulence, and nausea without vomiting.  He was not taking medication for IBS but his primary care physician had advised him to alter his diet, eliminating dairy products and minimizing fresh vegetables.  The examiner noted the findings on December 2009 VA examinations for GERD and IBS and on November 2008 VA general medical examination.

On physical examination, the Veteran reported recurring episodes of GERD symptoms that were not severe, with a frequency of 4 or more times per year and lasting 1 to 9 days in average duration; periodic abdominal pain only partially relieved by standard ulcer therapy; and recurrent nausea 4 or more times per year and lasting 1 to 9 days in average duration.  He denied anemia, weight loss, vomiting, hematemesis, melena, or incapacitating episodes due to these disabilities.  The examiner opined that the disabilities impacted the Veteran's ability to work due to occasional epigastric and abdominal pain and fatigue during the daytime if he is awakened at night due to these GERD symptoms, and frequent visits to restrooms due to IBS.

The Veteran has identified/submitted VA and non-VA treatment records through July 2011, and he submitted lay statements from himself and two co-workers.  Such records and statements reflect symptoms similar to those noted on the VA examinations.  

Based on these findings, an April 2012 rating decision granted service connection for IBS effective from the day after separation; a 10 percent rating was assigned for "GERD with IBS" under Codes 7319 and 7346.  The rating decision correctly noted that VA regulations prohibit separate evaluations for GERD and IBS and the conditions were instead evaluated together under the criteria that reflect the predominant disability picture.

The Board notes that symptoms associated with GERD and IBS are observable by the person experiencing them (more so than by an examiner).  The evidence of record shows symptoms that would warrant a 10 percent rating for IBS based on moderate disability manifested by frequent episodes of bowel disturbance with abdominal distress (under Code 7319).  The evidence also shows that a 10 percent rating would be warranted for GERD based on a showing two or more of the symptoms for a 30 percent rating, including persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health (under Code 7346).  Based on the medical evidence and the Veteran's own statements, the symptoms of his GERD are not productive of considerable impairment of his health.

Under 38 C.F.R. § 3.144, as noted above, a single evaluation will be assigned under the Code which reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  The analysis thus continues to determining which is the more predominant disability, GERD or IBS.  Based on the Veteran's consistent reports, IBS causes him the greater difficulty and has a more severe impact on his occupational function and activities of daily living; IBS is therefore the predominant disability and the single evaluation should be assigned under Code 7319.  The Board finds no reason to question the credibility of the Veteran's accounts.  With consideration of 38 C.F.R. §§ 3.102 and 4.3, the Board finds that elevation to a 30 percent rating is warranted based on the symptoms the Veteran has reported, including loose stools with cramping two to five times per day, four to five times a week; vomiting four to six times per month; daily nausea, reflux, pyrosis, and substernal pain; daily medication required for GERD, and altered diet for IBS.  To reflect the overall disability, the symptoms reported approximate a disability picture that warrants such elevation to the next higher rating throughout.  

The evidence does not show that symptoms that meet (or approximate) the above-listed criteria for a 60 percent rating were manifest at any time during the evaluation period, i.e. since the Veteran's separation from active duty.  While he has reported pain and vomiting, at no time since his discharge from service is it shown that he has had material weight loss and hematemesis or melena with moderate anemia; a disability picture of severe impairment of health is not shown.  Consequently, the Board finds that criteria for a 60 percent rating are not met for any period of time under consideration.

Right knee disability

Under Code 5260, limitation of knee flexion warrants a 0 percent rating when limited to 60 degrees, a 10 percent rating when limited to 45 degrees, and a 20 percent rating when limited to 30 degrees.  Under Code 5261, limitation of knee extension warrants a 0 percent rating when limited to 5 degrees, a 10 percent rating when limited to 10 degrees, and a 20 percent rating when limited to 15 degrees.  38 C.F.R. § 4.71a.

Knee disability may also be rated under Code 5257, based on recurrent subluxation or lateral instability.  Under Code 5257, a 10 percent disability rating is awarded for slight recurrent subluxation or lateral instability; a 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent disability rating is awarded for severe recurrent subluxation or lateral instability.  Id.

Under Code 5003 (for degenerative arthritis) a 10 percent (maximum) rating may be assigned for X-ray confirmed arthritis of a joint where there is limitation of motion/painful motion, but with limitation less than required for a 10 percent rating under the Code for evaluating the specific joint.  Id.

A disability may receive a greater evaluation if there is additional functional impairment or loss or painful motion.  38 C.F.R. §§ 4.10, 4.40, 4.59.  For the joints in particular, special attention is paid to the disability if there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, or pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Consideration of other diagnostic codes for rating knee disability (5256, 5258, 5259, 5262, 5263) is inappropriate in this case as the Veteran's right knee DJD does not include the pathology required in the criteria for those Codes (ankylosis, dislocated or post-removal semilunar cartilage, malunion or nonunion of tibia or fibula, or genu recurvatum).  38 C.F.R. § 4.71a.

On November 2008 VA examination, the Veteran reported that he developed pain in the right knee on active duty when he dislocated it and reduced it by himself.  He reported no further injury and no surgery to the knee.  He complained of pain, stiffness, and instability, noting that the pain would usually arise in the morning and last for 30 minutes and then ease with ambulation.  He reported that he was able to function when pain was present.  He used no ambulatory devices, but he did have a brace; the knee had no effect on his occupation or his activities of daily living.  He reported that he would be accepting a job with VA in Austin, Texas.

On physical examination, the Veteran's posture and gait were normal.  Flexion of the right knee was from 0 to 130 degrees limited by body habitus, and extension was to 0 degrees.  McMurray, drawer, and Lachman tests were normal, there was no change in motion upon repeated resistance testing of the right knee five times, and no additional limitation was noted; there was no pain, weakness, or tenderness noted on examination.  A December 2007 X-ray of the right knee was cited as showing minimal spurring involving the tibial spines as well as the articular margins of the patella; the medial, lateral, an patellofemoral joint spaces were maintained, no fracture or osseous lesion was seen, and there was no joint effusion; the impression was minimal degenerative joint disease evidenced by minimal spurring at the tibial spines and patella.  The diagnosis was minimal degenerative joint disease of the right knee.

Based upon the results of this examination, the February 2009 rating decision assigned an initial rating of 0 percent.

On February 2009 VA treatment, the Veteran reported a history of knee pain with running, more so in the patella region; the assessment was patellofemoral syndrome.  The Veteran reported use of a neoprene brace to stabilize the patella.

The Veteran stated in his July 2009 notice of disagreement that he had pain on motion (as when going from inactivity such as sitting or sleeping to motion), which was not found on November 2008 VA examination.  He also reported pain with any more than minimal use of the joint.  The matter was remanded to afford the Veteran a new VA examination of the right knee. 

On September 2011 VA examination, the diagnoses included right knee pain, right knee arthritis (per December 2007 X-rays), and right knee strain.  The Veteran reported having constant right knee pain, ongoing since 2006, that had worsened since its onset.  He reported taking over-the-counter pain medications as needed with fair relief and no side effects.  He denied having any flare-ups that impacted the function of the right knee and/or lower leg.  

On physical examination, right knee flexion was to 110 degrees, and extension was to 0 degrees (no limitation of extension).  It was not noted whether there was objective evidence of painful motion or at what degree of motion it began.  The Veteran was able to perform repetitive use testing with 3 repetitions; post-test flexion was to 110 degrees and post-test extension was to 0 degrees (no limitation of extension).  There was no additional limitation in range of motion of the knee and lower leg following repetitive-use testing, and there was no functional loss/impairment of the knee and lower leg.  The Veteran was noted to have tenderness or pain to palpation for the joint line or the soft tissues of the right knee.  Muscle strength testing was 5/5 (normal) on right knee flexion and extension.  Lachman test was normal, posterior drawer test was normal, medial-lateral instability was normal, and there was no evidence or history of recurrent patellar subluxation/dislocation.  There was no evidence or history of medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  There was no evidence or history of any meniscal conditions or surgical procedures for a meniscal condition.  There was no history of meniscectomy or total knee joint replacement.  Crepitus was noted in the right knee, and the examiner again noted that the menisci and ligaments were all stable.  The Veteran reported occasional use of a knee brace.  Degenerative or traumatic arthritis of the right knee was documented by X-ray (the December 2007 X-ray was cited).  On September 2011 X-ray, the right knee was within normal limits.  The Veteran reported that he had difficulty doing any physical tasks required by his job due to his right knee condition.
Based upon the results of this examination, an April 2012 rating decision assigned a 10 percent rating effective September 22, 2011, the date of the examination on which the criteria for a 10 percent rating were first seen to be met.

The Veteran has identified/submitted VA and non-VA treatment records through July 2011.  Such records reflect symptoms similar to those noted on the November 2008 and September 2011 VA examinations.  

Regarding the effective date assigned for the award of a 10 percent rating for the Veteran's right knee DJD, the Board notes that such rating was assigned from the date of a VA examination (on September 22, 2011) which found symptoms that met the criteria for a 10 percent rating.  Significantly, on a December 2007 X-ray, degenerative joint disease evidenced by minimal spurring was shown in the right knee, as noted on November 2008 VA examination.  The Board finds no reason to question that finding and finds that it, along with the noted complaints of pain, reasonably reflects that the Veteran met the criteria for a 10 percent rating throughout the appeal period.  Therefore, the Board finds that such rating is warranted throughout from separation.

Progressing with the analysis of this claim/appeal, the Board notes that the Veteran has not expressly indicated he is satisfied with the 10 percent rating, and the matter of entitlement to a rating in excess of 10 percent has remained on appeal.  See AB v. Brown, 6 Vet. App, 35 (1993). 

The evidence of record does not include any records showing that the above-listed criteria for a rating higher than 10 percent were met (or approximated) at any time during the evaluation period, i.e. since the award of service connection.  At no time during the appeal period were there findings of a compensable level of limitation of flexion (to 45 degrees) or extension (to 10 degrees), even with factors such as pain and use (repetitive motion) considered.  Consequently, a rating in excess of 10 percent for right knee DJD under either Code 5260 or 5261 (or based on a combination of ratings under these two codes) is not warranted.  

The Board has also considered the possibility of separate ratings for limitation of motion and for subluxation/instability.  Such separate ratings may be awarded where there is both (X-ray evidenced) arthritis and instability of a knee.  See VAOPGCPREC 23-97 (1997).  However, no examination has found that the right knee DJD is manifested by subluxation or lateral instability.  The evidence notes the Veteran's reports of occasional use of a brace.  However, objectively, all testing for ligamentous laxity has been negative.  As subluxation/instability is not objectively shown, separate ratings for arthritis (under Code 5003) and instability are inappropriate.

In summary, the schedular criteria for the next higher, 20 percent, rating for right knee DJD have not been met at any time during the appeal period, and such rating is not warranted.  
 
The Board also has considered whether either of these claims warrants referral for consideration of an extraschedular rating.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms".  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

Comparing the manifestations of the Veteran's GERD with IBS and right knee disability and the associated impairment shown for each to the rating schedule, the Board finds that all symptoms and impairment associated with each disability throughout the entire period under consideration are wholly encompassed by the schedular criteria for the ratings assigned, and consequently those criteria are not inadequate.  Notably, the Veteran has not alleged any symptoms or impairment that are not encompassed by schedular criteria.  Therefore, referral for consideration of extraschedular ratings is not necessary. 

Finally, the Veteran has reported being employed throughout the period under consideration, and the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.


ORDER

A 30 percent rating is granted for the Veteran's GERD with IBS throughout since the day following his separation from service, subject to the regulations governing payment of monetary awards.   

A 10 percent rating is granted for right knee DJD from the earlier effective date of the day following the date of separation; a rating in excess of 10 percent for the right knee is denied.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


